El Juez Asociado Sb. Aldbey,
emitió la opinión del tribunal
*449Los cinco apelantes fneron acusados ante la Corte de Distrito de Arecibo por el delito de tnmnlto, definido en el artículo 361 del Código Penal y declarados culpables del mismo, imponiéndoles a uno de ellos la pena de un año ■ de cárcel, de odio meses a otro y de seis meses a cada uno de los demás, contra cuya sentencia fian establecido el presente recurso de apelación.’
El abogado de los apelantes no presentó alegato.de errores, pero en la vista del caso alegó, oralmente que no se babía probado el delito imputado y que aunque así fuera, las penas eran excesivas, por lo que solicitaba de esta corte que si con-sideraba probada la culpabilidad, sustituyera las penas de cárcel por la de multa.
No se ha hecho objeción alguna a la acusación, que es suficiente, y por tanto, pasaremos, a considerar las cuestiones propuestas por el abogado de los apelantes.
Para resolver la primera, esto es, la insuficiencia de la evidencia para sostener una sentencia condenatoria, hemos de examinar la que se aportó al juicio y que está contenida en un pliego de exposición del caso aprobado por el juez de la corte inferior.
Del conjunto de la evidencia resulta que en la tarde del 23 de junio del año próximo pasado, y por motivos que de la misma no aparecen, temeroso el Juez Municipal de Dtuado de que el Alcalde Don Adrián Cueto fuera acometido, se pre-sentó en su oficina para acompañarle de ella hasta su casa vivienda y cuando ambos cruzaban con ese objeto la plaza del pueblo y bajaban unos escalones de la misma, se les acercó el acusado Pedio Alonso profiriendo palabras insul-tantes y amenazadoras contra Cueto e invitaba a un gran numero de personas que había por aquel sitio a que acome-tieran y mataran a dicho Cueto, siendo secundado en esa actitud y amenazas por los otros acusados y. tratando de poner manos sobre el alcalde. ..Sin embargo, no fué éste agre-dido y todo quedó reducido a insultos y amenazas.
Nuestro estatuto define el delito de tumulto diciendo que *450-existe cuando'dos o más personas reunidas y actuando juntas !l 'intentaren o hicieren ademán de cometer un acto, que de reali- ' 'izarse, tendría el carácter de motín; constituyendo este último cielito todo empleo de fuerza o de violencia que perturbe la ■-tranquilidad pública o la amenaza de emplear tal fuerza o ■violencia, acompañada de la actitud para realizarla en el acto, por parte de dos o más personas, obrando juntas y sin autori-dad de ley.
En esta clase' de delitos no es necesario probar ningún ■acuerdo previo entre los acusados, siendo suficiente si dos 'ó más personas están reunidas y aparece que actúan con el ;mismo propósito de perturbar la paz pública.
La evidencia es suficiente para sostener la declaración de 'culpabilidad, pues aparecen probados todos los elementos cons-titutivos del delito, ya que los acusados estaban reunidos, actuaron en idéntica forma y con el mismo propósito y per-turbaron la paz pública intentando emplear fuerza y violen-cia, hallándose además en actitud de realizarla.
La segunda petición de los recurrentes está dirigida a la 'Miscre'ció'n del tribunal, ya que no se alega la ilegalidad de las penas impuestas por la corte sentenciadora, sino que se * Solicita que se cambie la prisión por multa.
Muy pocas veces hemos alterado las penas impuestas por '"las cortes inferiores, y toda vez que no vemos razón para modificar la señalada en este caso, ni se nos ha demostrado que exista alguna, debemos confirmar la sentencia apelada.

Confirmada.

■ Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.